Exhibit 10.5

 

IBM OEM Software Agreement

 

Base Agreement: 4905S10262

 

Thank you for doing business with IBM.  The Agreement is our complete agreement
and replaces all prior oral or written communications between us regarding the
transactions described in the Transaction Documents.

 

By signing below for our companies, each of us agrees to the terms of this Base
Agreement.  When signed, each Transaction Document and the Base Agreement form a
separate agreement between the parties.  Once signed, 1) both parties agree any
reproduction of the Agreement made by reliable means (for example, photocopy or
facsimile) is considered an original and 2) all Programs are subject to it.

 

Agreed to:

Agreed to:

 

 

 

 

International Business Machines Corporation

Lawson Software, Inc.

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

Joyce Beeman

Name:

 

 

 

 

 

 

Title:

Contract Administrator

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

IBM Address:

 

Lawson Software Address:

 

 

 

11400 Burnet Road

 

380 St Peter Street

Austin, TX 78758

 

St. Paul, MN 55102

Attn:

OEM Software Contracts

 

 

 

Internal Zip 0411E034

 

 

 

1

--------------------------------------------------------------------------------


 

This IBM OEM Software Agreement (Agreement) is entered into between
International Business Machines Corp. (IBM) and Lawson Software, Inc. (you).
Under this Agreement, IBM authorizes you to copy certain Programs to include in
your Solution which you will market and distribute to Customers in the
Territory.

 

1.0                     DEFINITIONS

 

1.1                       Customer - An end user authorized to use the Solution
for its intended use and not for remarketing. Customers may outsource the
Solution to a third party. Customers do not include you, your parent company,
subsidiaries, or any company which shares common ownership with you.

 

1.2                       Maintenance Modifications - Revisions that correct
errors in Programs.

 

1.3                       Open Source Code - Any computer software program, of
which (i) the human-readable program instructions (known as “source-code”) are
available to the public for inspection and use by others; and (ii) the terms and
conditions of the applicable license agreement permit recipients of the program
freely (and without liability to pay any royalty or fee) to copy, modify and
distribute the program’s source code.

 

1.4                       Programs - The IBM products listed in the Transaction
Document and all whole or partial copies of them. A Program consists of
machine-readable instructions, its components, data, audiovisual content (such
as images, text, recordings, or pictures), and related licensed materials.

 

1.5                       Solution - The offering that is created when our
Programs and your Value-Add Components work together.

 

1.6                       Value-Add Components - Your products listed in the
Transaction Document that you must include in your Solution.  Your Value-Add
Components must add significant new functionality or combine or integrate the
Program with one or more other products or services that add significant new
functionality.

 

1.7                       ASP Services - The delivery and management of the
Solution by Lawson’s Application Service Providers, which may include Lawson, to
either one or  multiple Customers via the Internet or a private network. ASP
Services do not include the downloading or copying of Programs by Customers.

 

2.0                     LICENSES AND GRANTS

 

2.1                       The Programs are owned by IBM, one of its
subsidiaries, or an IBM supplier, and are copyrighted and licensed, not sold.
Each party keeps title to its copyrights, patents and any other intellectual
property rights in its materials.

 

2.2                       IBM will provide you one copy of each Program.  IBM
grants you a nontransferable, nonexclusive right to: (a) copy each Program
(including all trademarks contained in the Program) to include in your Solution,
(b) market and distribute the Solution to Customers subject to the terms of this
Agreement, and (c) use the Programs to provide maintenance and support.  You may
also provide the Solution via ASP Services. You may only market such Program to
Customers as part of your Solution and may not modify the Program or any
proprietary notices or trademarks contained in the Program without IBM’s prior
written consent.

 

2.3                       A restricted license allows you, your distributors,
and your Customers to use the Programs only in conjunction with the Solution.
The Transaction Document will specify the Programs to which a restricted license
applies.  If a restricted license applies to a Program, you must distribute such
Program under your license agreement and notify your Customers that they may
only use the Program as part of the Solution.

 

2.4                       If a restricted license does not apply to a Program,
you may distribute such Program either under the terms of the IBM International
Program License Agreement (IPLA) or under your license agreement.

 

2.5                       For both restricted and unrestricted licenses, your
license agreement must restrict your Customers to substantially the same terms
as

 

2

--------------------------------------------------------------------------------


 

the IPLA. You must include in your Solution any additional licensed materials
and Proof of Entitlement Certificates we provide to you.

 

2.6                       You must provide all support for your Value-Add
Components. The Transaction Document will specify each party’s respective
responsibilities regarding support for the Programs.

 

2.7                       IBM will make available to you Maintenance
Modifications released by IBM during the term of the Transaction Document.  You
agree to incorporate Maintenance Modifications on all Programs as soon as
commercially reasonable.

 

2.8                       The territory for this Agreement is worldwide
(Territory) except where prohibited by applicable laws. The Territory also
excludes the following countries where IBM has exclusive dealing arrangements:
Abu Dhabi, Algeria, Bahrain, Belize, Costa Rica, Dominican Republic, Dubai, El
Salvador, Guatemala, Haiti, Honduras, Kuwait, Nicaragua, Oman, Panama, Qatar,
Saudi Arabia and Tunisia.  We may  change this list on 90 days advance written
notice.

 

2.9                       You may use distributors directly or indirectly to
distribute the Solution to Customers in the Territory. You will ensure that
anyone you authorize to use or distribute the Programs does so only in
compliance with the terms of this Agreement.

 

2.10                 You may not reverse assemble, reverse compile, or otherwise
translate the Program.

 

2.11                 IBM may withdraw Programs either on a temporary or
permanent basis.  If the withdrawal is based on an infringement claim, or if IBM
no longer has the rights for the Programs, you will suspend further use and
distribution of the Programs. For other withdrawals, you may continue to use and
distribute the Programs as provided under this Agreement. However, support may
not be available for withdrawn Programs.  IBM will provide support for the
Programs for three years from IBM’s general availability and will provide one
years notice prior to withdrawing  support from a Program.

 

3.0                     PAYMENTS AND TAXES

 

3.1                       You agree to pay IBM as described in the Transaction
Document. If a purchase commitment is specified in a Transaction Document, and
you have not met such commitment by the end of the term of such Transaction
Document, IBM may invoice you for the remaining balance.

 

3.2                       If you accept a returned Solution from your Customer
and refund the amount paid, you may relicense it to another Customer without
additional fee to IBM.

 

3.3                       If any authority imposes a duty, tax, levy or fee,
excluding those based on IBM’s net income, upon the Program supplied by IBM
under this Agreement, then you agree to pay that amount or supply exemption
documentation.

 

3.4                       For two years, you will maintain relevant records to
support payments made to IBM and to show you have otherwise complied with the
Agreement. Upon at least five days advance written request from IBM, you will
make such records available to IBM or an independent auditor chosen and
compensated by IBM. Such audits will be conducted during normal business hours
on your premises and will not occur more than once each year. The auditor will
sign a confidentiality agreement and will only disclose to IBM any amounts due
and payable for the period examined.  The auditor will follow such security and
other procedures as directed by you.  If an audit discovers that you underpaid
IBM, you will pay the amount due plus interest from date payment was due.  The
interest rate is the lower of 2% per month or the highest interest rate allowed
by law.  If you have underpaid IBM by more than 5%, you will also reimburse IBM
for all expenses associated with the audit.

 

3.5                       In order for you to perform your responsibilities
under this Agreement, you may license the Programs for development, testing,
demonstration, and support purposes, at the prices specified in the Transaction
Document.  At any time during the course of this Agreement, or after its
expiration, you may license the Programs for internal use at prices and terms
negotiated between the parties. The terms of this Agreement shall not apply to
that transaction and IBM will not credit any payments under this Agreement
towards such license fees.

 

4.0                     WARRANTY AND INDEMNIFICATION

 

4.1                       IBM warrants that when the Program is used in the
specified operating environment it will conform to its specifications.  IBM does
not warrant uninterrupted or error-free operation of the Program or that IBM
will correct all non-material Program defects.  IBM is not responsible for the
results obtained from the use of the Program.

 

4.2                       IBM DOES NOT WARRANT TO YOU THAT THE PROGRAMS OR YOUR
SOLUTIONS WILL MEET THE REQUIREMENTS OF YOU,

 

3

--------------------------------------------------------------------------------


 

YOUR DISTRIBUTORS OR CUSTOMERS.  EXCEPT AS EXPRESSLY PROVIDED IN THE AGREEMENT,
IBM PROVIDES THE PROGRAMS TO YOU “AS IS” WITHOUT WARRANTY.  IBM DISCLAIMS ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF NON
INFRINGEMENT, MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE.

 

4.3                       If a third party claims that a Program as furnished by
IBM infringes a patent or copyright, IBM will indemnify you against that claim
at IBM’s expense. If an infringement claim appears likely, or is made about a
Program, you will let IBM, a) modify or replace it with similar functionality,
or b) obtain the necessary rights for you to continue to exercise your license
under this Agreement.  If IBM concludes that neither of these alternatives is
reasonably available, you will return or destroy the Programs in your possession
on IBM’s written request. IBM will have no obligation to indemnify you for any
claim based on 1) third-party code, including but not limited to, Open Source
Code, or 2) your modification of the Program, or 3) the combination, operation,
or use of the Program with any product, data, or apparatus that IBM did not
provide.

 

4.4                       If a third party makes a claim against IBM based on
your representations not authorized by IBM or based on your breach under this
Agreement, you will indemnify IBM against that claim at your expense.

 

4.5                       The indemnifying party will pay any settlement amounts
it authorizes and all costs, damages and reasonable attorneys’ fees that a court
finally awards if the other party a) promptly provides the indemnifying party
with written notice of the claim, and b) allows the indemnifying party to
control, and cooperates with it in, the defense of the claim and settlement
negotiations. The indemnifying party will not agree to any settlement that
materially prejudices the other party.  The other party may participate in the
proceedings at its option and expense.

 

5.0                     LIMITATION OF LIABILITY

 

5.1                       Circumstances may arise where, because of a breach or
other liability, one party may recover damages from the other.  For all claims
brought under this Agreement, regardless of the basis on which the claim is made
(including fundamental breach, negligence, misrepresentation, or other contract
or tort claim), each party will only be liable for 1) damages for bodily injury
(including death) and damage to real property and tangible personal property and
2) the amount of any other actual direct damages up to the greater of US
$500,000 or the payments made to IBM for the Program that is the subject of the
claim.  This Limitation of Liability shall not apply to any amounts due IBM
under this Agreement, or to any claim based on the Indemnification section, or
to any breach of either party’s intellectual property rights.

 

5.2                       Under this Agreement, neither party will be liable for
any special, incidental, or indirect damages or for any economic consequential
damages (including lost profits or savings), even if it has been advised of the
possibility of such damages.  IBM is not responsible for damages arising from or
related to the use of the Programs outside of the Territory.

 

6.0                     TERM AND TERMINATION

 

6.1                       This Agreement and your license rights granted under
it remain in effect as long as there is a valid Transaction Document.  We may
add additional Transaction Documents as mutually agreed.  Termination or
expiration of the Agreement or any Transaction Document does not affect
previously granted paid-up licenses to Customers or any licenses granted to you
under any other Agreements.

 

6.2                       IBM may terminate this Agreement and any Transaction
Document on written notice if you market Programs not in connection with the
Solution or if you violate IBM’s intellectual property rights and fail to cure
such breach within seven business days after receipt of written notice from IBM
demanding its cure and identifying the breach.  If you market Programs
separately from the Solution, as IBM’s sole remedy, you agree to pay IBM the
difference between the price you paid IBM for the Programs and our suggested
retail price for the Programs.  IBM may have other remedies under the law and
the Agreement.

 

6.3                       Either party may terminate this Agreement or a
Transaction Document on 60 days’ written notice if the other party fails to
comply with a material term of this Agreement or a Transaction Document, unless
such failure is cured within the 60 day notice period.

 

6.4                       You may terminate this Agreement, without cause on 90
days written notice.

 

6.5                       Upon termination or expiration, you must return all
copies of the Programs to IBM, except that you may keep one copy for archival,
litigation, audit, dispute resolution,  and support purposes. Any terms of this

 

4

--------------------------------------------------------------------------------


 

Agreement which by their nature extend beyond the Agreement termination or
expiration remain in effect until fulfilled.

 

7.0                     GENERAL

 

7.1                       Each party is an independent contractor. Neither party
is, nor will claim to be, a legal representative, partner, franchisee, agent or
employee of the other, except as specifically stated in this Agreement.  Neither
party will assume or create obligations for the other.  Except as provided in
the Indemnification Section above, each party shall pay (without reimbursement)
its own legal fees and expenses incurred in any dispute.

 

7.2                       Each party may have similar agreements with others and
may design, develop, manufacture, acquire or market products and services that
are competitive with the other.  You will independently establish prices and
terms for the Solution, provided your terms include those required by this
Agreement.

 

7.3                       Each party agrees to comply with all applicable laws
and regulations including export laws.

 

7.4                       Each party will identify coordinators who will
represent us for various aspects of this Agreement and will notify the other
party if the coordinators change.

 

7.5                       Both parties will act in good faith to resolve
disputes. Neither party will bring a legal action under this Agreement more than
two years after the cause of action arose. Each party waives its right to a jury
trial in any resulting litigation.

 

7.6                       Except as expressly stated herein, this Agreement does
not grant you any rights in any IBM patents, copyrights, trademarks, trade
names, or service marks.

 

7.7                       Neither party is responsible for failure to fulfill
any obligations due to causes beyond its control.

 

7.8                       Except to the extent provided herein, you may not
assign or transfer the Agreement or your rights under it or delegate or
subcontract your obligations without IBM’s prior written approval, except to a
parent or subsidiary, or to a successor organization by merger, consolidation or
a sale of substantially all the assets or an operating division.   Any other
attempt to do so is void.  This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors, assigns and
trustees

 

7.9                       You agree to allow International Business Machines
Corporation and its subsidiaries to store and use your business contact
information, including names, business phone numbers, and business e-mail
addresses, anywhere they do business.  Such information will be processed and
used only in connection with our business relationship, and may be provided to
contractors acting on IBM’s behalf, IBM business partners who promote, market
and support certain IBM products and services, and assignees of International
Business Machines Corporation and its subsidiaries for uses consistent with our
business relationship.

 

7.10                 All information exchanged is non-confidential.  Where
confidential information must be exchanged, it will be done under a signed
confidentiality agreement.  However, you will not disclose the terms of the
Agreement to a third party except a) to your accountants, lawyers or other
professional advisors under a confidentiality agreement or b) as required by
law, provided you get all available confidential treatment for them.

 

7.11                 The laws of the state of New York govern this Agreement.
The “United Nations Convention on International Sale of Goods” does not apply.

 

7.12                 In case of conflict, terms of the Transaction Document
prevail over terms of the Base Agreement.

 

5

--------------------------------------------------------------------------------


 

IBM OEM Software Agreement: 4905S10262

Percent of Revenue Transaction Document – Number 01

 

Thank you for doing business with IBM.  This is a Transaction Document under the
IBM OEM Software Agreement No. 4905S10262 (“Agreement”).  This Transaction
Document becomes effective when signed by both parties.

 

By signing below for our companies, each of us agrees to the terms of this
Transaction Document.  Once signed, 1) both parties agree any reproduction of
the Agreement made by reliable means (for example, photocopy or facsimile) is
considered an original and 2) all Programs are subject to it.

 

Agreed to:

Agreed to:

 

 

 

 

International Business Machines Corporation

Lawson Software, Inc.

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

Joyce Beeman

Name:

 

 

 

 

 

 

Title:

Contract Administrator

Title:

President

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

IBM Address:

 

Lawson Software Address:

 

 

 

11400 Burnet Road

 

380 St Peter Street

Austin, TX 78758

 

St. Paul, MN 55102

Attn:

OEM Software Contracts

 

 

 

Internal Zip 0411E034

 

 

 

1

--------------------------------------------------------------------------------


 

1.              Program(s)/Prices:

 

IBM Programs are bundled as a Technology Foundation, as listed below.  You must
distribute all Programs in the Technology Foundation as a total set of Programs,
and not separately. You will pay IBM for the Technology Foundation as stated
below:

 

Part Number

 

License (including 1 Year of Maintenance)
Technology Foundation

 

D5ALTLL

 

WAS NETWORK DEPLOYMENT 5.0 MULTIPLT PROG PK 1 PROC NLV

 

D50TTLL

 

WEBSPHERE PORTAL ENABLE MULTIPLATFORMS PROC LIC+SW MAINT 12 MO

 

D533ILL

 

IBM TIVOLI DIRECTORY SERVER MGD PROC LIC+SW MAINT 12 MO

 

D521NLL

 

IBM TIVOLI LICENSE MANAGER MGD PROC LIC+SW MAINT 12 MO

 

D51NDLL

 

DB2 UDB WORKGROUP SERVER UNLIMITED ED PROCESSOR LIC+SW MAINT 12 MO

 

D54N4LL

 

RATL APPLICATION DEV FOR WEBSPHERE SW AUTH USER LIC+SW MAINT 12 MO

 

 

 

 

 

Part Number

 

Maintenance Renewal

 

E1ALVLL

 

WEBSPHERE APPLICATION SRVR NETWORK DEPLOYMENT PROC ANNUAL SW MAINT RNWL

 

E006ZLL

 

WEBSPHERE PORTAL ENABLE MULTIPLATFORMS PROC ANNUAL SW MAINT RNWL

 

E013NLL

 

IBM TIVOLI DIRECTORY SERVERPROCESSOR ANNUAL SW MAINT RNWL

 

E00HTLL

 

IBM TIVOLI LICENSE MANAGER CLIENT ANNUAL SW MAINT RNWL

 

E00IHLL

 

DB2 UDB WORKGROUP SERVER UNLIMITED ED PROCESSOR ANNUAL SW MAINT RNWL

 

E01MJLL

 

RATL APPLICATION DEV FOR WEBSPHERE SW AUTH USER ANNUAL SW MAINT RNWL

 

 

Existing Lawson Clients

 

Existing License
Royalty Fee

 

Existing Maintenance
Royalty Fees

 

Conditions

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

New Lawson Clients

 

 

 

New License Royalty
fees

 

Maintenance Royalty Fees

 

***

 

***

 

***

 

 

 

 

--------------------------------------------------------------------------------

***

 

 “Solution Revenue” means ***

 

 “Maintenance Revenue” means ***

 

Billing Table (as per payment schedule in 4c)

 

Transaction

 

Payment

 

 

Existing Maintenance Royalty Fees

 

***

 

 

New License Royalty fees

 

***

 

 

Existing License Royalty Fees

 

***

 

***

 

--------------------------------------------------------------------------------

***

 

2. Value-Add Components which must be included in Solutions:

 

Vendor

 

Application Description

Lawson Software, Inc.

 

The then current Lawson Suite excluding third party products and maintenance.

 

2

--------------------------------------------------------------------------------


 

3. Term:  The term of this Transaction Document will be three (3) years from the
date the last party executes it.  Lawson may renew this contract on ninety (90)
days written notice prior to the end of the current term, for  two
(2) additional one (1) year terms for a total of two additional years.  This
three (3) year contract and each renewal is a separate Transaction.  Each of the
two (2) renewals will have the same terms and prices as this Transaction
Document ***.

 

4. Reporting and Purchase Order Requirements:

 

a)              You shall maintain complete and accurate records indicating by
fiscal  quarter, (i) all Program copies made during such quarter by you; and
(ii) all Maintenance Renewal purchases made for Programs during such quarter.
You shall report Customer name, Technology Foundation, new Transaction accounts
and modules types,  Lawson Maintenance and Solution, Revenue less third party. 
This information may also be used by IBM to pay its sales reps.

 

b)             Within 30 days after the Lawson fiscal quarter, you agree to
submit to IBM, a purchase order as well as a sales report, for the Program
licenses included in the Solutions sold and for Maintenance Renewals and
Maintenance Reinstatements purchased, (i) during the quarter up to the time of
the report and purchase order, and (ii) during the previous quarter after that
quarter’s report and purchase order were submitted. Your sales report must
contain the number of Solutions sold, the net revenue you received for the
Solutions sold (including initial year of Maintenance), the net revenue you
received for Maintenance Renewals , the number of copies made of each Program,
and the number of Maintenance Renewals purchased.

 

IBM shall invoice you the applicable fees for the licenses (including initial
year of Maintenance), Maintenance Renewals, purchased during each quarter. 
Payment is due within 30 days of  invoice date.

 

c)              Payment Schedule

 

Transaction

 

Each Report
September&
December 2005
Report

 

Quarterly
Starting March
2006 and
reported June
2006

 

March&
June 2006
Report for
each qtr

 

Quarterly starting
with Sept 2006 for
rest of 3 year
contract

 

Starting on the date
of release of Lawson
8.1

 

Existing Maintenance Royalty Fees

 

***

 

***

 

***

 

***

 

***

 

New License Royalty fees

 

***

 

***

 

***

 

***

 

***

 

Existing License Royalty Fees

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

***

 

d)             The following Media Packs will be shipped for the Programs listed
in Section 1:

 

Media Pack PN

 

Media Pack Description

BA0BPML

 

WAS NETWORK DEPLOYMENT 5.1 MULTIPLT 1 PROC NLV MEDIA PK NLV

BA0B3ML

 

WEBSPHERE PORTAL ENABLE V5.0.2.2 AIX, SOL, WN 2000, *** INTEL+ ZSER MP ML

BA0D9ML

 

IBM TIVOLI DIRECTORY INTEGRATOR V6.0 MULTIOS MEDIA PK MULTILINGUAL

BJ0DKML

 

IBM TIVOLI LICENSE MANAGER V2.1.0 CD MEDIA PACK MULTI

BB09ZNA

 

DB2 UDB WORKGROUP SERVER UNLIMITED V8.1 MEDIA PACK ENGLISH

Electronic

 

RATL APPLICATION DEV FOR WEBSPHERE SW AUTH

 

e)              You will submit purchase orders, reports, and payments to:

 

 

IBM Branch Office JWQ

 

Accounts Receivable - Internal Zip 261

 

150 Kettletown Road

 

Southbury, CT 06488

 

 

 

FAX: (845)491-2779

EMAIL: ibmoemsw@us.ibm.com

 

IBM may update the fax number and/or address from time to time.

 

3

--------------------------------------------------------------------------------


 

5. Maintenance and Support Services

 

An initial 12-month term of Maintenance is included for each license you
distribute under this Transaction Document.  The effective date for Maintenance
for a license will commence on the date IBM accepts your purchase order for such
license.  You may renew Maintenance for each license for an additional
consecutive 12-month term for the Maintenance Renewal payment described in
Section 1. For licenses on which you have not continually renewed Maintenance,
you may acquire a 12-month term of Maintenance for the Maintenance Reinstatement
payment described in Section 1. You may acquire Maintenance Renewal or
Maintenance Reinstatement only in support of licenses that you sold to Customers
as part of the Solution. You are responsible for documenting and tracking the
effective date and renewal date for each Maintenance term for your Customers.

 

For each Program license with Maintenance in effect, subject to section 2.11 in
the Base Agreement.  IBM will:

a)              Make available to you and authorize you to upgrade to the most
current, commercially available version, release, or update, should any be made
available;

b)             provide you with assistance for your code related questions; and

c)              provide assistance via telephone and, if available, electronic
access, only to your technical support personnel during the normal business
hours (published prime shift hours) of your IBM support center. (This assistance
is not available to your Customers). IBM provides Severity 1 assistance 24 hours
a day, every day of the year.  Consult the IBM Software Support Guide at
(http://techsupport.services.ibm.com/guides/contacts.html) for details.

 

Maintenance does not include assistance for 1) the design and development of
applications, 2) the use of Programs in other than their specified operating
environment, or 3) failures caused by products for which IBM is not responsible
under this Agreement.

 

IBM warrants that it provides Maintenance using reasonable care and skill. This
warranty  is your exclusive warranty regarding Maintenance, and replaces all
other warranties or conditions, express or implied, including, but not limited
to, the implied warranties or conditions of merchantability and fitness for a
particular purpose.

 

If IBM withdraws Maintenance for a particular Program license, you understand
that:

1)              IBM will not make Maintenance renewal available for that
Program; and

2)              if you renewed Maintenance for that Program license prior to the
notice, IBM, at its sole discretion, will either continue to provide Software
Maintenance to you for that Program license until the end of the then current
coverage period or give you a prorated refund.

 

Support Responsibilities

For Program licenses covered under Maintenance, you or your distributors will
provide Level 1 and 2  Support to Customers, and be the interface to the
Customers for all support IBM provides to you.

 

For Program licenses not covered under Maintenance, you or your distributors
will provide Level 1 and Level 2 Support to Customers at  Lawson’s sole
discretion. In such cases, IBM will only provide you access to IBM databases
containing information on known Program defects, defect corrections,
restrictions, and bypasses for the unmodified portion of Programs. IBM will
maintain this information for a minimum of one year after you acquire the
Program. You agree to be the interface to Customers for this service. Consult
the IBM Software Support Guide for further information at:
“http//techsupport.services.ibm.com/guides/handbook.html.”

 

“Level 1 Support” means the service provided in response to the initial phone
call by a Customer which identifies and documents an error in a Program. This
includes problem source identification assistance, problem analysis, problem
resolution, installation planning information, and preventative and corrective
service information.

“Level 2 Support” means the service provided to analyze or repeat the error, or
to determine that the error is not repeatable. This service also includes
in-depth technical analysis.

“Level 3 means the service provided for fixes, work arounds. This Service also
includes in-depth technical analysis and             support for fixes and 
Lawson can call IBM  direct access  support call center.

 

6. Miscellaneous Terms/Conditions:

 

a)              You will receive one copy of the Program(s) and are authorized
to make copies of such Program(s) in accordance with the terms of the Base
Agreement.

 

b)             All payments are nonrefundable.

 

c)              The license granted to you is a “Restricted License” for the
Program(s) listed above which means the Programs may only be used in conjunction
with the Solution.

 

d)             You agree to the terms specified in the Program-unique Terms
Attachment, for the Programs listed in Section 1 of this Transaction Document.

 

4

--------------------------------------------------------------------------------


 

e)              ISV entitlement and use of the WAS ND (D5ALTLL) product is
limited to the J2EE application server and web services content in a single
application server deployment environment. Lawson programming model extensions
are not restricted.  Use of the clustering, high availability services and
programming model extensions are restricted.

 

f)                The license Web Portal Enable (D50TTLL) will be limited to the
Express Processor License Option.

 

g)             The following components/capabilities:  Portal Personalization
and Clustering Support are removed from the   Web Portal Enable product.

 

h)             The following limited-license IBM products included in Portal
Enable are removed :  IBM Rational Application Developer, DB2 UDB Enterprise
Edition, IBM Workplace Web Content Management, and WebSphere Translation Server.

 

i)                 IBM will provide training and access to IBM future technology
as agreed to in the Master Relationship Agreement between the parties.

 

j)                 IBM will allow you and your Certified Business Partners and
other contractors located within the Territory to perform your obligations in
connection with the development, testing, marketing, distribution and support of
the Solution under the terms and conditions of this Agreement.

 

k) In the event that Lawson merges with or acquires the capital stock or assets
of another entity, Lawson may at its option include that entities’ products
under this Agreement under terms to be negotiated in good faith between the
parties.

 

l)                 No additional royalty fees due for Lawson’s internal use of
the Programs to provide marketing (including), training, demonstration, and
Support for the Solution.

 

m)           No additional royalty fees due IBM for Lawson or Customers use in
development, test, Q&A, evaluation, hot site/cold site disaster recovery,
backup, archival, staging or training for the Solution.

 

n)             No CPU restrictions (other than on DB2 and RAD).  Limited to one
CPU for RAD,  and limited to four DB2

 

o)             You agree that you will ship the IBM Programs in all versions of
your Value-Add Components starting with Lawson 8.1.0.

 

p)             Lawson will report the following monthly.  These items will be
reported by the 5th workday after the end of the month. This report is separate
of the financial quarterly reporting.  This reporting is used for the Upsell
with IBM.  You shall report Customer Name, Location Lawson Sales rep name, and
Type of revenue. The Lawson rep will work with IBM on introductions.

 

7.  Contract Coordinators:

 

 

 

For IBM:

 

For you:

 

Name

 

Joyce Beeman

 

VP Alliances

 

Company

 

IBM Corporation

 

Lawson Software, Inc.

 

Address

 

11400 Burnet Rd

 

380 St. Peter Street

 

 

 

Internal Zip 0411E034

 

 

 

City, ST

 

Austin, TX 78758

 

St. Paul, MN 55102

 

Telephone:

 

1-877-572-9251

 

651-767-7000

 

Fax:

 

1-877-572-9251

 

651-767-5336

 

E-Mail:

 

joycebee@us.ibm.com

 

steven.borsch@lawson.com

 

 

5

--------------------------------------------------------------------------------


 

IBM OEM Registration Form

 

Please provide all requested information in order to be registered or to update
your information.

 

The Primary Contact must complete and submit to the IBM account representative
this registration form at the time of contract signing. Failure to do so may
result in delay in registering maintenance authorization.

 

For each contact information box below, please complete all details. By
completing this form and providing us with information on behalf of other
individuals in your organization, you certify that you have confirmed that they
agree to your providing their data on the form.

 

Primary Contact (required): IBM will consider the contact you designate in this
information box to be the primary contact. All correspondence, other than
correspondence related to maintenance renewals, will be sent to the attention of
the Primary Contact. If the Primary Contact is the only contact specified, IBM
may consider the Primary Contact to be the sole contact for all purposes. (No
Post Office Boxes, please)

 

Company Name: Lawson Software, Inc.

Contact Name: David Gagne

Street Address: 380 St. Peter Street

City:State/Province:ZIP Code/Postal Code: St Paul, MN 55102

Country: USA

Telephone/Ext.:Fax: 651-767-7000

E-mail Address: davidgagne@lawson.com

IBM Customer Number: 5079378

 

 

Software Maintenance Media Shipping Contact (if different from Primary Contact
above):

Note: You are eligible to receive one set of media for Programs covered by such
maintenance when Programs are revised and become commercially available. Program
upgrade media will be shipped to the contact at the address indicated below.
Maintenance coverage must be active in order for the upgrade(s) to be shipped.
Please note: A Post Office Box is not a valid ship-to address.

 

Company Name: same as above

Contact Name:

Street Address:

City:State/Province:ZIP Code/Postal Code:

Country

Telephone/Ext.:Fax:

E-mail Address:

IBM Customer Number:

 

Maintenance Renewal Contact (if different from Primary Contact above): The
contact you designate in this information box is the person responsible for
assisting with maintenance renewals.

 

Company Name:

Contact Name:

Street Address:

City:State/Province:ZIP Code/Postal Code:

Country

Telephone/Ext.:Fax:

E-mail Address:

IBM Customer Number:

 

6

--------------------------------------------------------------------------------


 

Site Technical Contact (if different from Primary Contact above): The Site
Technical Contact specified below is responsible for overall support compliance,
maintaining the authorized caller list, and coordinating distribution of the
technical support access information to the authorized callers of this site.

 

Company Name:

Contact Name:

Street Address:

City:State/Province:ZIP Code/Postal Code:

Country

Telephone/Ext.:Fax:

E-mail Address:

IBM Customer Number:

 

 

Billing Contact (if different from Primary Contact above): The contact you
designate in this information box is the person you want to receive, where
applicable, billing communications.

 

Company Name:

Contact Name:

Street Address:

City:State/Province:ZIP Code/Postal Code:

Country

Telephone/Ext.:Fax:

E-mail Address:

IBM Customer Number:

 

7

--------------------------------------------------------------------------------


 

[g134521ka01i001.jpg]

 Developer Relations

 

Master Relationship Agreement

 

This is a Master Relationship Agreement (“MRA”) between Lawson Software, Inc.
(“Lawson”) and International Business Machines Corporation (“IBM”).  This
agreement supersedes the Master Relationship Agreement PB2003-03 dated
December 22, 2000.  This agreement establishes the terms and conditions for a
marketing relationship between the parties. The complete agreement between the
parties consists of this MRA and the following Attachments and Exhibits
(collectively “Agreement”).  If there is a conflict among the terms of this MRA
and any of its Attachments, the terms of the Attachment prevail unless the
Attachment expressly indicates that a particular term in the MRA prevails.

 

(a) Attachment - Strategic Alliance Terms

(b) Exhibit A – Self Reporting Questionnaire

(c) Exhibit B – Expense Reporting Guidelines

(d) Exhibit C  – IBM Enablement Assistance

 

The following are related agreements between the parties which remain in full
force and effect and remain unmodified by this MRA unless expressly stated
herein:

 

(a) IBM PartnerWorld Agreement - International Basic General Terms

(b) IBM Confidential Disclosure Agreement No. 4999PK0252 dated April 20, 1999.
(“CDA”)

(c) IBM OEM Software Agreement No. 4905S10262 and Transaction Document #1 dated
May 9, 2005.

 

This Agreement replaces all prior oral or written communications between the
parties relating to the subject matter hereof.  Both parties accept the terms of
this Agreement and identified Attachments and Exhibits by signing below. Once
signed, any reproduction of this Agreement made by reliable means (for example,
photocopy or facsimile) is considered an original, unless prohibited by local
law.  This Agreement may only be modified by a writing signed by both parties.

 

The parties agree that the effective date of this Agreement (“Effective Date”)
shall be June 1, 2005.

 

AGREED TO:

AGREED TO:

 

 

International Business Machines Corporation

Lawson Software, Inc.

 

 

By:

By:

 

 

Jon E. Regitsky

 

 

Print Name

 

1

--------------------------------------------------------------------------------


 

 Program Director, ISV Alliances

 

 

Print Title

 

 

Date

Date

 

Any notice required or permitted under this Agreement will be sent to the
Contract Representative named below, and shall be effective upon receipt as
demonstrated by reliable written confirmation (for example, certified mail
receipt, courier receipt or facsimile receipt confirmation sheet.) Each party
will notify the other if their Contract Representative changes.

 

IBM’s Contract Representative:

Lawson’s Contract Representative:

International Business Machines Corporation

Lawson Software, Inc.

4111 Northside Parkway, LS 11D-06

380 St. Peter Street

Atlanta, GA 30327

St. Paul, MN 55102

Attention: Phillip G. Brown

Attention: Chief Operating Officer

Phone: (404) 238-3174

Phone: (651) 767-7000

 

2

--------------------------------------------------------------------------------


 

1. Definitions

 

Capitalized terms in this Agreement have the following meanings:

 

General Availability (GA) shall mean the date on which the Optimized version of
the Products and their related end-user documentation are first made
commercially available through direct end-user marketing channels.  Delivery of
pre-release copies on a fee or non-fee basis to end-users, independent software
vendors or systems manufacturers for testing or adaptation purposes does not
constitute General Availability.

 

Embedded shall mean that the Products are Optimized and the corresponding IBM
technologies are shipped with the designated Lawson solutions.

 

Optimize shall mean that the Products take sufficient advantage of the
capabilities of the specified IBM middleware, software and/or hardware and
related operating systems (including Linux technologies) in the Solution (as
defined below) to provide at least equivalent performance and functionality to
that provided by the Products when used with non-IBM software or hardware, and
that Lawson has met all Acceptance Criteria as set forth in Section 6.3 of the
Attachment – Strategic Alliance Terms.  Optimization is subject to the inherent
performance and functionality of the  underlying IBM technologies.

 

Products are the current versions of Lawson-owned computer programs, entitled
“Lawson 8.0.3 Technology”, “Lawson 8.1.0 Technology”, “Lawson 8.1.1
Technology”,  “Lawson 8.1.2 Technology” and “Lawson Landmark”, in object code
form, including documentation, related materials, maintenance modifications,
enhancements and any security devices or “locks” and any other related items
that are listed herein, including all enhancements, updates, fixes and/or new
versions of the Lawson-owned Products, or any other Lawson-owned software
products developed by Lawson after the Effective Date that render existing
Lawson-owned Products down level or obsolete.

 

Solution is an e-business offering consisting of the Products with one or more
of the following:  IBM Hardware platforms: eServer iSeries, pSeries, xSeries and
zSeries and related operating systems; IBM Storage Systems; SSG storage devices;
IBM Information Management software: DB2 UDB, WebSphere Information Integrator
and DB2 Data Warehouse; IBM WebSphere software: Application Server, Portal and
 WebSphere Business Integration; IBM Tivoli software: Directory Server, License
Manager, Enterprise Console, Monitoring, Provisioning Manager, Workload
Scheduler, Access and Identity Manager; Lotus; Rational Software: Architect,
Unified Process, Functional Tester, ClearCase, ClearQuest, PurifyPlus and
Application Developer, or such other of IBM products as specified in this
Agreement and all successor versions of these IBM products, IBM services and IBM
Global Financing., IBM services and IBM Global Financing.

 

2. Nature of Relationship

 

The parties will pursue opportunities to jointly market and sell the Solution
using the following arrangements:

 

•                  Joint opportunities is a collaborative, cooperative effort
between the parties to jointly market and sell the Solution to customers.  No
royalties or fees are paid by either party to the other for recognized sales of
the Products or Solution components.  Each party sells or licenses its Solution
components to customers under its own terms and conditions. Each party also
provides all levels of support for its Solution components.

 

•                  Services Engagement Model  -  Under certain circumstances, on
a customer-specific basis, IBM may sell Lawson’s Products and/or services under
the terms and conditions of separately negotiated SSEA.

 

3

--------------------------------------------------------------------------------


 

3. Territory

 

The “Territory” for this Agreement shall consist of all the countries in the
world in which IBM is directly or indirectly conducting business.

 

4. Licenses and Grants

 

4.1 Marketing and Demonstration Activities:  To enable each party to effectively
joint market and demonstrate the Solution to customers, each party grants the
other, during the term of this Agreement, a royalty-free, non-exclusive right
and license to: (a) use, translate, reproduce, execute, perform, market and
display in tangible or electronic form all, or any portion of  its Products or
programs under this Agreement, and (b) use, translate, reproduce, market and
display in tangible or electronic form related marketing materials, solely for
the purpose of marketing and demonstrating the Solution under the terms of this
Agreement.

 

4.2 Proprietary Notices: Each party agrees to maintain all copyright, trademark
or other proprietary markings of the other party applicable to any portion of
the Products, programs or the Solution and related documentation.

 

4.3 Neither party is authorized to sell, transfer, distribute or otherwise make
available any of the other party’s products to any other entity or third party
except as permitted under this Agreement.

 

4.4 IT Services: Lawson acknowledges that licensees of the Products or of other
software programs licensed by Lawson (“Other Programs”) may retain IBM to
perform services on their behalf, including but not limited to system
integration services, hosting services, outsourcing services and other services
that may require or be facilitated by IBM having access to the Products (“IT
Services”).  Notwithstanding any other provision of this Agreement or of any
license agreement, when IBM provides IT Services to a licensee of the Products,
and during the term of any IT Services Agreement between IBM and the licensee,
Lawson will permit IBM to access, use, transfer to like-configured computer
and/or take assignment of the licensee’s license to such Products solely on
behalf of the licensee, without IBM or the licensee being required to acquire
additional licenses or to incur additional fees. This provision may not apply to
third party products licensed directly or indirectly by Lawson.

 

4.5 Either party may perform any of its rights, licenses and obligations under
this Agreement through subsidiaries, subcontractors, and other companies
affiliated with IBM or Lawson, such as IBM Business Partners and Lawson Business
Partners.  The use of such entities by either party does not relieve it of its
obligations under this Agreement. This Agreement does not grant either party or
any  such entities any ownership to any of the copyright rights in the Products.

 

5. Limitation of Liability

 

Neither party shall be liable to the other for any economic consequential
damages (including lost profits or savings) or incidental damages under this
Agreement, even if advised that they may occur.  Other than for  breach of
confidentiality or for bodily injury or direct damage to real or tangible
personal property to the extent caused by a party’s negligence, each party’s
aggregate and cumulative liability for damages to the other party will be
limited to $100,000.00.

 

6. Term and Termination

 

6.1 This Agreement shall be effective when signed by both parties and shall
remain in effect for three (3) years, “Initial Term”, unless terminated as set
forth below or in Section 9.5 of the base Agreement. Thereafter, the parties may
mutually agree to extend this Agreement via a written amendment.

 

4

--------------------------------------------------------------------------------


 

6.2 Neither party may terminate this Agreement for convenience.  Either party
may terminate this Agreement on 30 days’ written notice if the other materially
breaches its obligations and fails to cure such breach within the 30 day notice
period; provided, however, that no termination of this Agreement shall be
effective unless the parties have participated in the meetings set forth in
Section 9.4 below.  Inasmuch as this relationship is predicated on the
successful and timely Optimization of the Products, Lawson’s failure to
accomplish this as set forth in this Agreement shall constitute a material
breach for which IBM may terminate as set forth above.

 

6.3 Any terms of this Agreement which by their nature extend beyond the day this
Agreement ends remain in effect until fulfilled, and apply to respective
successors and assignees.

 

7. Information

 

Except for information exchanged pursuant to Confidential Disclosure Agreement
No. 4999PK0252 dated April 20, 1999 and any Supplements thereto, all information
exchanged under this Agreement is non-confidential. Neither party shall disclose
the terms of this Agreement to any third party without the other party’s prior
written consent, except: (a) to the extent necessary to establish each party’s
rights hereunder, (b) as required by applicable law or regulations, or
(c) either party may include the name of the other in global, United States,
regional or industry specific partner lists or private presentations that
identify existing business partners.   Each party agrees not to issue press
releases or other publicity regarding this Agreement or the relationship under
it without the other’s prior written approval.

 

8. Privacy

 

Both parties have the right to store contact information on each other’s
employees such as names, phone numbers and e-mail addresses in any country where
we do business. Each of us may use such information to fulfill our respective
obligations under this Agreement, subject to any signed confidentiality
agreement between us.

 

9. General

 

9.1 Except as expressly stated herein, this Agreement does not grant either
party any rights in any trademarks, patents, copyrights, trade names, service
marks, or other intellectual property of the other. Neither party will make any
unauthorized representations or warranties concerning the other party’s products
or services and will not be responsible for claims based on the other party’s
products or services.

 

9.2 This is a non-exclusive relationship.  Each party may have similar
agreements with others and may independently develop, acquire, and market
materials, equipment, or programs that may be competitive with (despite any
similarity to) the other party’s products or services.  Each party is
responsible for its own costs, including all business, travel and living
expenses incurred by the performance of this Agreement except as specifically
stated in this Agreement and its Attachment(s).

 

9.3 Neither party has relied on any promises, inducements or representations by
the other, except those expressly stated in this Agreement.

 

5

--------------------------------------------------------------------------------


 

9.4 All disputes with respect to the terms, operation, funding, or
interpretation of this Agreement and any performance concerns, shall be
documented in writing and escalated through the appropriate levels of management
of each party, up to and including the level of vice president whom will meet
promptly in person or by telephone, until resolution of the issue is achieved or
the respective vice presidents cannot agree to a resolution of the dispute.  If
the respective vice presidents cannot agree, the final resolution of the issue
will rest with the appropriate IBM General Manager(s) and a Lawson Senior
Executive whom will meet promptly in person or by telephone to review and
attempt to resolve the dispute in good faith.

 

9.5 Each party may only assign this Agreement to a subsidiary or in connection
with a reorganization or the sale of all or a substantial portion of its or its
applicable operating division’s business.  Any other attempted assignment is
void.  Notwithstanding any other term herein, either party may terminate this
Agreement on thirty (30) days written notice to the other party in the event
such other party acquires or is acquired by an entity the other party deems a
competitor or assigns this Agreement in connection with the sale of all or a
substantial portion of its business to an entity the non-assigning party deems a
competitor.

 

9.6 Neither party will bring a legal action against the other more than two
years after the cause of action arose.  Each party waives a jury trial in any
dispute.  Each party shall pay (without reimbursement) its own legal fees and
expenses incurred in any dispute.  Failure by either party to demand strict
performance or to exercise a right does not prevent either party from doing so
later.

 

9.7 The parties are independent contractors.  Personnel supplied by either party
are not for any purpose considered employees or agents of the other party.  Each
party assumes full responsibility for the actions of its personnel while
performing its obligations under this Agreement and is solely responsible for
their direction and compensation. This Agreement does not create any obligations
for the parties in any way limiting or restricting the assignment of its
respective employees.

 



9.8 Each party will comply with all applicable laws and regulations at its own
expense. This includes all export and import laws and regulations.

 

9.9 The laws of the State of New York govern this Agreement.

 

6

--------------------------------------------------------------------------------


 

Attachment - Strategic Alliance Terms

 

This Attachment sets forth the additional terms under which each of us will
commit to perform additional activities to increase sales of the Solution.  The
terms of this Attachment prevail over the terms contained in the base MRA and
its other Attachments and Exhibits.

 

1. Definitions

 

For the purposes of this Attachment, the following additional definitions apply.

 

Internationalization shall mean that a Product has the ability to implement
national functions and the facility to be translated to other languages.  This
includes one (1) category which corresponds to characteristics of various
languages:  single byte character set (SBCS), left-to-right languages (examples
are: U.S. English, German, Greek).  The Products shall avoid hard coding
language dependent codepages and character sets.

 

2. Mutual Commitments

 

2.1 Each party will name a Relationship Manager (“RM”) to manage the day-to-day
activities under this relationship.  These managers will meet on a regular basis
(but in no event less than once per quarter) to jointly assess status and
progress under this Agreement.  Such meetings may be conducted in person or
through other means including conference calls and electronic communications.
During these meetings, the relationship manager shall identify any impediments
to the success of this relationship and institute an appropriate action plan in
writing to remove such impediments.  Any modifications to the terms and
conditions of the Agreement must be made by both parties in a signed writing and
communicated to the other party via their Contract Representatives.

 

2.2 Each party will name a Technology Manager to oversee the technology
initiatives identified in this Agreement. The Technology Managers will meet on a
regular basis (but in no event less than once per quarter) to jointly assess
status and progress of the technology initiatives under this Agreement. During
these meetings, the Technology Managers shall also identify any impediments to
completing the technology initiatives, and both recommend and implement an
appropriate action plan in writing to remove such impediments.

 

2.3 Each party will name a Marketing Manager to oversee the marketing activities
identified in this Agreement. The Marketing Managers will meet on a regular
basis (but in no event less than once per quarter) to jointly assess status and
progress of the marketing activities under this Agreement. During these
meetings, the Marketing Managers shall also identify any impediments to
completing the marketing activities, and both recommend and implement an
appropriate action plan in writing to remove such impediments.

 

2.4 Each party will name a Services Manager to oversee the services activities
identified in this Agreement. The Services Managers will meet on a regular basis
to jointly assess status and progress of the services activities under this
Agreement. During these meetings, the Services Managers shall also identify any
impediments to completing the services activities, and both recommend and
implement an appropriate action plan in writing to remove such impediments.

 

2.5 The parties will engage in joint marketing activities in support of
cultivating leads for Lawson’s Products, the Solution and IBM and Lawson
services.  The parties will also annually develop a mutually agreed upon
marketing plan in writing for such marketing activities, the initial marketing
plan to be developed within sixty (60) days of signing this Agreement.  The
marketing plan: (a) will include Key Marketing Focus Areas that will be
identified by the parties from time-to-time (not less than annually) in writing;
(b) a joint pipeline list of opportunities for the Solution that will be
reviewed and updated from time-to-time (not less than monthly),

 

7

--------------------------------------------------------------------------------


 

and (c) may include one or more of the following: a marketing campaign, a
Solution launch, executive team involvement, participation in trade shows,
seminars and similar events, collateral development, lead generation goals, deal
visibility goals and other areas for cooperation.  Each party will identify a
contact to be the focal point for creation and review of this plan and the Key
Marketing Focus Areas.  Each year during the term of this Agreement , IBM agrees
to be a premier sponsor of Lawson’s Conference and User Exchange.

 

2.6 The financial commitments of the parties set forth herein are in effect for
one year from the effective date of this Agreement unless otherwise specifically
stated. In the event that either wishes to decline renewing its annual financial
commitment during the term of this Agreement, then the parties shall meet and
discuss this decision in accordance with the procedures set forth in Section 9.4
of the Agreement. Commitments for subsequent years shall be as agreed to between
the parties in a written amendment to this Agreement.  The resource commitments
of the parties set forth herein are in effect for the three-year Initial Term
unless otherwise specifically stated.  Subsequent commitments shall be as agreed
to between the parties in a written amendment to this Agreement.

 

2.7 Lawson and IBM will jointly announce this relationship after signing this
Agreement.  In support of such joint announcement, IBM will identify appropriate
resource(s) for any media relations follow up related to the announcement.  The
method of distribution of any mutually agreed announcement will be determined
jointly.  Upon the first Solution sale with the Products Optimized based upon
the Optimization Table in this Attachment, IBM will, pursuant to the IBM press
relations guidelines and procedures, provide Lawson a quotation for Lawson’s
press announcement highlighting such win. The method of distribution of any
mutually agreed announcement will be determined jointly.

 

2.8 Both parties recognize the importance of each party’s sales force and
channel partners being educated and current on how to market, sell, demonstrate
and install the Products and the Solution.  Accordingly, the parties will
develop a mutually agreed sales training plan within sixty (60) days of the
signing of this Agreement.  As a part of this  training plan, the parties will,
on a periodic basis, provide each other the opportunity to train an appropriate
number of the other party’s sales force and channel partner resources, where
possible, on the Products and the Solution at no charge to the other party or
its partners.  Each party shall be responsible for travel and living expenses
for its resources when attending a training session provided by the other
party.  Lawson grants IBM a royalty-free, non-exclusive right and license to
use, reproduce, display and copy Lawson’s Product education and training
materials solely for the purpose of enabling IBM to further educate its sales
force and channel partners.  Within ninety (90) days, both parties agree to
develop a training plan encompassing training not specifically included in this
Agreement.

 

2.9 On an annual basis, Lawson will develop, with IBM’s assistance, at least 3
customer success stories related to the joint implementation of the Solution. 
Lawson will obtain permission from each customer for IBM to use these success
stories in its Solution publications, on its web sites, and in other alternative
external publications (one of which will be a Linux success story).

 

2.10 Each party agrees to act as a reference partner for the other; and Lawson,
with IBM’s assistance, will publish a brief write-up on the benefits of this
relationship, with specific reference to the benefits of the Solution with the
IBM technologies.

 

3. IBM’s Marketing and Sales Commitments

 

3.1 IBM’s Marketing and Sales Commitments - General

 

3.1.1 IBM will promote Lawson’s Product as part of a leading e-business Solution
in the Heathcare, Retail, Government and Education, Financial Services and
Global SMB industries.

 

8

--------------------------------------------------------------------------------


 

3.1.2 IBM will utilize trained resources for the marketing and sales efforts
related to the Solution.   IBM retains sole discretion to determine the
magnitude of the resources, the particular marketing and sales efforts to be
implemented, the level of activity associated with this effort and the manner in
which its resources may be compensated.

 

3.1.3 IBM will provide Lawson leads for i) the Product; or ii) the Solution.
IBM’s passing of leads assumes that Lawson is in good standing as an IBM
business partner, and IBM in no way warrants that Lawson will close leads or
necessarily derive any benefit from the lead which IBM passed.  Lawson agrees
that failure to act timely on leads may result in the lead being reassigned to
another IBM business partner.

 

3.1.4 IBM will confer upon Lawson Premier Level status, or such similar status,
in IBM’s PartnerWorld program (including all related benefits), subject to the
terms of the PartnerWorld Agreement and related documents.  Premier level status
will be maintained for the duration of this Agreement.

 

3.1.5 Effective upon execution of this Agreement, and on an annual basis for the
remainder of its term, there shall be no fees for Lawson’s PartnerWorld Premier
Level participation Software Access Option, provided Lawson remain a strategic
alliance partner in good standing.  The IBM Software Access Option provides
Lawson access to IBM’s Software Access Catalog (formerly the IBM Software Mall)
through which Lawson may obtain a limited number of discounted CDs and no-charge
downloads of IBM software for the purposes of internal evaluation, development
integration, demonstration, internal education and Optimization, subject to IBM
terms and conditions, and manufacturing and shipping/handling costs. For
Rational Products, Lawson may access a limited number of product licenses
through the terms and conditions of the Rational Software Access Catalog.

 

3.1.6 IBM will allocate up to  *** dollars of marketing funds, to be equally
matched by Lawson, in support of joint marketing activities for the Solution
under this Agreement.  Such amounts shall be allocated for activities as
mutually agreed in the marketing plan.

 

3.1.7 IBM will provide Lawson with access to information regarding its offerings
via Web sites, technical conferences, literature, and other sources.

 

3.1.8 Once this Agreement is executed and after a mutual announcement about this
relationship has been publicly made, IBM will issue internal “News Flashes” to
its appropriate sales teams which will announce this relationship and will
provide details regarding the Products and Optimization plans as they relate to
the Solution on a periodic basis.

 

3.1.9 IBM will offer Lawson the opportunity to include a reference and
description of the Optimized Product(s) (provided by Lawson) in IBM’s Global
Solutions Directory.  This directory is intended to afford Lawson an opportunity
to market the Optimized Product(s) on a global scale.  It includes direct links
from IBM to Lawson’s Web site, and enables Lawson to customize Lawson’s listing
with Lawson’s company and contact information, Lawson’s logo(s) and
certification mark(s), as applicable.

 

3.1.10 IBM will incorporate descriptions of the Optimized Product(s) (provided
by Lawson) in certain IBM internal sales tools and databases which provide
information about ISV applications and the IBM products that work with them to
IBM sales specialists, client executives, technology managers, brand or sector
marketing specialists, and any one else engaged in building customer solutions.

 

3.1.11 This relationship is predicated on the successful and timely Optimization
of Lawson’s Products to the specified IBM technologies as set forth in this
Agreement.  Accordingly, IBM reserves the right to suspend, withhold or reduce
its marketing, sales-related and technical performance obligations if Lawson
fails to meet an Optimization Milestone set forth in the project plan through no
fault of IBM.  In this case, the Relationship Managers shall meet promptly in
person or by telephone to determine an action plan for meeting the next
milestone or to adjust the schedule accordingly.  If the Relationship Managers
are not able to agree on

 

9

--------------------------------------------------------------------------------


 

an action plan, then either party may request that the issue be reviewed
according to Section 9.4 of this Agreement to arrive at an acceptable action
plan.  If the milestones are not met due to any fault of IBM, then the
milestones shall be reasonably extended to accommodate the Optimization of the
Products.

 

3.1.12  IBM agrees to educate, inform and ensure IBM’s appropriate marketing and
sales personnel and channel partners remain current on the business benefits and
value of using Lawson Products as part of the Solution set forth in this
Agreement, and on the latest technology enhancements to the Lawson Products.

 

3.1.13  If requested by Lawson, IBM agrees to work in good faith to coordinate a
direct link from IBM’s web site(s) to one or more Lawson websites.

 

3.2 IBM’s Marketing and Sales Commitments – Information Management (IM)

 

3.2.1 IBM will nominate Lawson for participation in beta programs of IBM DB2
UDB, DB2 Content Manager and WebSphere Information Integrator for UNIX and NT
platforms.

 

3.2.2 IBM will internally promote the Products through appropriate Information
Management websites and publications.

 

3.2.3 IBM will provide training material to Lawson’s sales force (direct and
indirect, at IBM’s discretion) on the value of Information Management
technology, which will include statements reinforcing the benefits of purchasing
a Information Management-enabled  Product.

 

3.3 IBM’s Marketing and Sales Commitments – Application & Integration Middleware
(AIM)

 

3.3.1 IBM will work with Lawson and Lawson’s identified integration partners to
assist Lawson in developing Solution Optimization plans with them, targeting the
WebSphere technology appropriate for the Solution.

 

3.3.2 IBM will externally promote Lawson’s Products when Optimized with the
WebSphere technologies via the WebSphere Innovation Connection Online, and
internally to the AIM sales team.



 

3.3.3  IBM will provide Lawson with WebSphere sales demonstration tools for use
within Lawson’s briefing centers.

 

3.3.4 IBM will review and provide feedback on Lawson’s installation guide,
performance tuning and capacity planning guides for the configurations of
Lawson’s Products that are Optimized with WebSphere technologies.  These guides
will be shared with the IBM field force for informational purposes only.

 

3.3.5 The parties will develop a mutually agreed upon marketing plan, which
includes the WebSphere technologies, within 60 days of signing this Agreement. 
Lawson will provide a marketing contact to be the AIM focal point for the review
and creation of this plan, which will outline channel strategies and objectives,
event participation, communications, collateral development, campaigns and other
areas for cooperation.

 

3.3.6 An IBM AIM marketing focal point will work with Lawson on go-to-market
planning and will review and provide feedback on Lawson’s Product marketing
deliverables. These may include, but not be limited to, “PartnerBriefs”,
Solution white papers and customer references.

 

10

--------------------------------------------------------------------------------


 

3.3.7 During the first year of this relationship, IBM will provide product
overview briefing on its WBI technologies, as applicable.  Such product overview
briefings may include an initial briefing and periodic updates. The parties will
assess additional briefing requirements on an annual basis.

 

3.4 IBM’s Marketing and Sales Commitments – Systems & Technology Group (STG)

 

3.4.1 IBM will provide product overviews on eServer and/or storage products, as
applicable.  Such product overviews may include an initial briefing and periodic
updates via face-to-face, conference call, web or other electronic media.

 

3.4.2 IBM will invite Lawson to participate and in certain cases act as a
sponsor for events such as IBM/Forbes, IBM eServer Total Storage University, and
IBM’s PartnerWorld conference.

 

3.4.3 Marketing opportunities and benefits are extended to Lawson through
Lawson’s participation in IBM eServer Solution Connection (“eSC”) and IBM Server
Proven.  Example benefits and opportunities include:

 

(i) The ability to have a customized IBM website featuring Lawson’s
eSC-registered product(s) [commercial software products running on an IBM
eServer platform] (a portal) which can be linked to Lawson’s websites and
campaign activities and which can automatically pass inquiries from customers
back to Lawson;

(ii) Providing Lawson’s customers the ability to see Lawson’s eSC-registered
product(s) aligned together with potentially relevant IBM resources.  Resources
may include white papers, education, events, seminars, services, customer
success stories, performance reports, analyst reports and special promotions;

(iii) The ability to indicate for IBM and customers those IBM hardware
remarketers (Solution Providers) Lawson recommend in conjunction with sales of
Lawson’s eSC-registered product(s);

(iv) Access to IBM business analysis tools for Lawson and customers;

(v) Access to special offers for Lawson’s customers that may facilitate joint
selling (as part of ServerProven);

(vi) A limited license to use the IBM ServerProven emblem for use in marketing
activities (after qualification as ServerProven).

 

eServer Solution Connection is a dynamic offering
(ibm.com/eserver/solutionconnection/enroll) where benefits may change from time
to time.   Email inquiries can be directed to proven@us.ibm.com.

 

3.4.5 ***.

 

3.5 IBM’s Marketing and Sales Commitments – Tivoli

 

3.5.1 IBM’s Tivoli group will provide you Go to market benefits through Ready
for Tivoli program.

 

11

--------------------------------------------------------------------------------


 

3.5.2 IBM’s Tivoli group may invite you to participate in, and in certain cases,
act as a sponsor for IBM events such as the IBM PartnerWorld conference. 
Invitations will be at IBM’s Tivoli group’s discretion.

 

3.6 IBM’s Marketing and Sales Commitments – Business Consulting Services (BCS)

 

3.6.1 IGS BCS will work with Lawson to define the segment-focused services
opportunities for the Solution, and to determine schedules for joint development
of training, delivery and deployment activities for the Solution.

 

3.6.2 IGS BCS will, at its discretion, develop consulting and systems
integration services offerings tailored to the Solution, subject to customer
demand and resource availability. IBM will regularly assess ongoing services
offering requirements and customer demand for the Solution and adjust its
offerings as appropriate.

 

3.6.3 IGS BCS will deploy trained consultants on the Solution for qualified
opportunities.   IBM will provide such resource with access to appropriate BCS
support and expertise for the Solution. IBM will regularly assess ongoing
requirements and customer demands for the Solution and adjust its resource(s),
as appropriate.

 

3.6.4 IGS BCS will, at its discretion, assist Lawson in leveraging its
appropriate industry expertise including, but not limited to, IGS BCS ‘s
existing assets, methodologies, sales linkages and thought knowledge in these
industries.

 

3.6.5 IGS BCS will continue to work with Lawson to jointly develop a services
business development plan which may include, but not be limited to, joint
account planning, engagement strategy and models, periodic pipeline calls and
measurement tracking.  IBM will work against marketing and sales plans and goals
as set forth in existing Alliance to Win marketing plans as well as future plans
to be jointly developed by IBM and Lawson.  IBM agrees to meet quarterly with
Lawson to review and update these plans.

 

12

--------------------------------------------------------------------------------


 

3.7 IBM’s Marketing and Sales Commitments –  Rational

 

3.7.1 During the first year of this relationship, IBM will provide product
overview briefing on its Rational technologies, as applicable.  Such product
overview briefings may include an initial briefing and periodic updates. The
parties will assess additional briefing requirements on an annual basis.

 

3.7.2 IBM will provide Lawson access to beta code for Rational software from,
and subject to the terms and conditions of Rational’s Beta programs for ISVs.
Rational will provide any needed shipping versions of products through the
Rational Software Access Catalog (RSAC).

 

3.7.3 IBM will promote Lawson’s Products, as applicable, when Optimized with
Rational technologies as per the terms of the Ready for Rational Software (RFRS)
program.

 

4. Lawson’s Marketing and Sales Commitments

 

4.1 Lawson’s Marketing and Sales Commitments - General

 

4.1.1 Lawson will lead with IBM’s hardware and middleware as part of a leading
e-business solution in Lawson’s marketing and sales activities.  Lawson will
lead with joint IBM/Lawson Professional Services (LPS) services where
appropriate, when selling the Solution.  In those instances where a customer
requests a non-IBM product platform or service, at the same time that Lawson
discusses the non-IBM product or service, Lawson will advise the customer of 1)
Lawson’s relationship with IBM; and 2) if applicable, the superior functionality
of the alternative IBM product, solution or service.  To clarify, nothing in
this provision shall prohibit Lawson from promoting another hardware, middleware
or services provider, to the extent so requested by Lawson’s potential customer.

 

4.1.2  Lawson will provide IBM leads for hardware, middleware and services.
Lawson’s passing of leads assumes that IBM is in good standing as a Lawson
business partner, and Lawson in no way warrants that IBM will close leads or
necessarily derive any benefit from the lead which Lawson passed.  IBM agrees
that failure to act timely on leads may result in the lead being reassigned to
another Lawson business partner.  Additionally, You will provide assistance in
the development of leads for IBM to upsell and cross sell its products to Lawson
customers who license IBM middleware tecnhnologies as part of Lawson Products,
as follows.  You will provide to IBM the information requested in the OEM
Agreement related to Customer Reporting (this should occur within ten (10) days
after the close of each month).  If not inappropriate and reasonably requested
from IBM, you will provide an introduction of the IBM respresentative to the
Lawson customer representative so that IBM may directly engage in discussions
with the Lawson customer.

 

4.1.3 Lawson will utilize skilled resources to provide pre-sales and technical
support for Lawson’s Products and the Solution in support of IBM’s and Lawson’s
sales efforts. Lawson will regularly assess ongoing requirements and customer
demands for Lawson’s Products and the Solution and adjust Lawson’s resources, as
appropriate, at Lawson’s discretion. Unless otherwise specified herein, Lawson
will retain sole discretion to determine the magnitude of the resources for this
support and the manner in which Lawson may compensate them.

 

4.1.4 Lawson agrees to educate, inform and ensure Lawson’s development,
marketing and sales organizations remain current on the business benefits and
value of using IBM technologies as part of the Solution set forth in this
Agreement, and on the latest technology enhancements to the IBM technologies.

 

4.1.5 Lawson will provide Lawson’s sales teams with demonstration versions of
Lawson’s Products operating with/on the IBM technologies (including the relevant
IBM eServer and/or storage hardware platforms defined herein).  Lawson will use
reasonable efforts to showcase these demonstration versions running on the IBM
technologies in Lawson’s customer demonstration centers.  Lawson will also
provide IBM with a reasonable number of copies of these demonstration versions

 

13

--------------------------------------------------------------------------------


 

solely for the purposes of marketing the Solution, and for use in IBM
demonstration centers as appropriate and at IBM’s discretion. Finally, Lawson
will update Lawson’s sales enablement kits and all relevant sales material, web
sites, technical pre-sale centers (if any) and demonstration centers with
references to the applicable IBM middleware and the IBM technologies.

 

4.1.6 Upon execution of this Agreement and after announcement about this
relationship has been publicly made, Lawson will prominently feature Lawson’s
relationship with IBM on Lawson’s external and internal websites by citing
quotations from the mutually approved announcement.  Lawson will additionally
characterize Lawson’s IBM relationship as one which is differentiated from
Lawson’s relationships with other companies.  Any reference to IBM, this
relationship, or use of IBM trademark/trade names will be consistent with the
terms of this Agreement and will be limited to content previously reviewed and
approved by IBM and/or publicly released.  Inclusion of any other content will
require IBM’s review and approval.

 

4.1.7 If requested by IBM, Lawson agrees to work in good faith to coordinate a
direct link from Lawson’s web site(s) to one or more IBM websites.

 

4.1.8 In the event Lawson creates new collateral addressing the Products, Lawson
will either 1) cite the Optimized Products prior to any other version, or 2)
display the Optimized version of Lawson’s Product most prominently.

 

4.1.9 In the event Lawson publishes an installation guide, a performance tuning
and/or a capacity planning guide for Lawson’s Products, Lawson will describe the
configurations of them as Optimized with the IBM technologies. Such guides, if
created, shall be made available to IBM within a reasonable period after the GA
date of the Optimized Products.

 

4.1.10 Within thirty (30) days of signing this Agreement, Lawson will enter
information regarding Lawson’s Products for inclusion in the PartnerWorld Global
Solutions Directory (GSD) if Lawson have not already done so.  Once each of
Lawson’s Products becomes Optimized and Generally Available, Lawson will
promptly update the GSD accordingly.  All information Lawson enter in the GSD
will be appropriate, factual and accurate.  Each time Lawson make available a
new or updated Product version, Lawson will update this information within
thirty (30) days of such availability.

 

4.1.11 Lawson will allocate up to *** dollars of marketing funds, to be equally
matched by IBM, in support of joint marketing activities for the Solution under
this Agreement.

 

4.2 Lawson’s Marketing and Sales Commitments – Information Management

 

Lawson will specify the IBM IM products covered in this Agreement in all
applicable proposals, including configurations and sizing recommendations.

 

4.3 Lawson’s Marketing and Sales Commitments – Application & Integration
Middleware

 

4.3.1 Lawson, with IBM’s assistance, will publish a white paper explaining the
relationships between Lawson’s Optimized Products and the WebSphere
technologies. Such white paper shall be made available to IBM no later than the
GA date of the Optimized Products.

 

4.3.2 Lawson  will execute the online “IBM Integration Software Catalog Offering
Attachment,” (IISCOA) to the IBM PartnerWorld Agreement - International, within
sixty (60) days of the parties’ execution of this Agreement.  As the IISCOA
specifies, Lawson shall retain all ownership rights to your portlets, and on
signing, will receive additional technical support benefits. Once listed in the
Workplace Solutions Catalog, Lawson will receive additional marketing benefits.

 

14

--------------------------------------------------------------------------------


 

4.3.3 Lawson shall follow the IBM entry process for developing portlets that
access Lawson applications and make them available for use by WebSphere Portal
customers who have licensed the Lawson applications. Basic level portlets
(“Catalog validated”) will be listed in the WebSphere Portal Catalog and
available to work with Lawson *** within thirty (30) days of the 8.1.0 release.
These portlets (minimum one), will be simple examples of Lawson screen(s)
running as a portlet(s) within WebSphere Portal.

 

Further, Lawson agrees to execute the entry process for achieving a deep level
of integration (“Ready for validated”) to WebSphere Portal and getting the
integrations (ie: portlets, solutions) listed in the Workplace Solutions Catalog
under the WebSphere Portal homepage.   With a deep level of integration, Lawson
will qualify for the Ready for WebSphere Portal Software license mark indicating
to customers a deeper level of integration and validation with WebSphere
Portal.  The target for deep integration, is to coincide with the Lawson ***
Technology release, in accordance with the optimization matrirx.  “Catalog
validated” and “Ready for validated” are defined in the IBM Portal catalog.

 

4.3.4 Lawson also agrees to complete a customer reference for their integration
with WebSphere Portal within ninety (90) days of being listed in the Workplace
Solutions Catalog.

 

4.4 Lawson’s Marketing and Sales Commitments – Systems & Technology Group

 

4.4.1 Subject to Section 7 (‘Information’) of this MRA and IBM’s prior approval,
Lawson will highlight the testing, development and Optimization of Lawson’s
Products to IBM Systems Group technologies (including eServer and/or storage) in
Lawson’s appropriate press releases, advertisements and any other publicly made
statements.

 

4.4.2 Lawson agrees to electronically join eServer Solution Connection within 30
days of having a commercially available Optimized Product on an IBM hardware
platform.  Lawson also agree to join ServerProven within 30 days of successfully
installing Lawson’s first such commercial software product(s) on an IBM hardware
platform in a customer environment.   Finally, Lawson agrees to  maintain
membership and currency in ServerProven and eServer Solution Connection per the
terms of those respective programs during the term of this Agreement.

 

4.4.3 Lawson will, with IBM’s assistance, provide benchmark/sizing/testing
support on IBM hardware technologies (which may include IBM eServer and/or
storage) and will provide related results to IBM.  Lawson will publish
guidelines and white papers based on the results and provide them to Lawson’s
and IBM’s sales force.

 

4.5 Lawson’s Marketing and Sales Commitments – Linux

 

4.5.1 Lawson agrees to provide and/or participate in public testimonials
regarding the use of the IBM technologies and Linux with Lawson’s Products at
events mutually agreed to by the parties, including those events that target
Linux.

 

4.5.2 Lawson agrees to provide technical and pre-sales support on joint customer
engagements.  At a minimum, Lawson’s technical and support staff shall consist
of at least one (1) person who has earned a Linux sales qualification via IBM’s
education course known as “Linux Sales 101”. The Linux Sales 101 course is
CD-based, and the CD will be provided free-of charge upon signing of this
agreement.

 

15

--------------------------------------------------------------------------------


 

4.5.3 Lawson shall obtain one general Linux certification within six (6) months
of signing this Agreement. The “Linux Basics and Installation (QLX02)”
certification from LPI and the “Linux Essentials (QL033)” certification from Red
Hat each qualify as general Linux certifications. Upon receipt of proof that one
(1) of Lawson’s employees has successfully taken and passed a general Linux
certification from either Red Hat or LPI, IBM will reimburse Lawson $1,000 US to
offset a portion of the cost of obtaining the certification.

 

4.6 Lawson’s Marketing and Sales Commitments – Business Consulting Services

 

4.6.1 Lawson will work with IGS BCS to define the segment-focused services
opportunities for the Solution, and to determine schedules for joint development
of training, delivery and deployment activities for the Solution.

 

4.6.2 Lawson will, at its discretion, develop consulting and systems integration
services offerings tailored to the Solution, subject to customer demand and
resource availability. Lawson will regularly assess ongoing services offering
requirements and customer demand for the Solution and adjust its offerings as
appropriate.

 

4.6.3 Lawson will deploy trained consultants on the Solution for qualified
opportunities.  Lawson will provide such resource with access to appropriate
Lawson support and expertise for the Solution. Lawson will regularly assess
ongoing requirements and customer demands for the Solution and adjust its
resource(s), as appropriate.

 

4.6.4 Lawson, at its discretion, will assist IBM in leveraging its appropriate
industry expertise including, but not limited to, Lawson’s existing assets,
methodologies, sales linkages and thought knowledge in these industries.

 

4.6.5 Lawson will provide the following application and sales training in the
Products, at no fee to IBM for the term of this Agreement:  (a) hands on
training of Lawson Product course over a minimum three day period not to exceed
one time per year for up to 15 IBM employees for each session, based on mutually
agreed upon schedules. (b) allow access to Lawson’s Web-based training library
for up to 75 IBM personnel per year (c) allow IBM consultants to attend unfilled
Lawson public education courses in North America, Europe, or Asia Pacific,
subject to Lawson’s approval;  (d) at Lawson’s sole discretion, provide advanced
training for selected IBM’s personnel with the intention of making them subject
matter experts (“SME”) in Lawson Products, and (e) provide a reasonable number
of business development training sessions at mutually agree to dates, location,
and delivery methods.

 

4.6.6 After completing the training stated above, and on request from IBM,
Lawson will provide IBM with a reasonable number of copies of the Product, at no
charge, only to enable IBM to demonstrate, test, develop, and otherwise support
the Solution under the terms of this Agreement.

 

4.6.7 Lawson will continue to work with IGS BCS to jointly develop a services
business development plan which may include, but not be limited to, joint
account planning, engagement strategy and models, periodic pipeline calls and
measurement tracking.  Lawson will work against marketing and sales plans and
goals as set forth in existing Alliance to Win marketing plans as well as future
plans to be jointly developed by Lawson and IBM.  Lawson agrees to meet
quarterly with IBM to review and update these plans.

 

16

--------------------------------------------------------------------------------


 

4.7 Lawson’s Marketing and Sales Commitments – ebusiness Hosting (eBHS)

 

Lawson agrees to work with IBM to develop a plan for implementation of a hosted
environment for Lawson’s Products or any other of Lawson’s software applications
within sixty (60) days of signing this Agreement.  Lawson will provide IBM’s
e-business Hosting Services the opportunity to provide enabling and hosting
services on an ongoing basis (prior to considering any other hosting provider).

 

4.8 Lawson’s Marketing and Sales Commitments – Rational 

 

Lawson will use reasonable efforts to specify the IBM Rational products covered
in this Agreement in all applicable proposals.

 

4.9 Lawson’s Marketing and Sales Commitments – Tivoli 

 

Lawson will use reasonable efforts to specify the IBM Tivoli products covered in
this Agreement in all applicable proposals.

 

5. IBM’s Optimization Commitments

 

5.1 IBM’s Optimization Commitments - General

 

5.1.1 An IBM technical contact will work with Lawson’s technical contact to
establish a detailed technical Optimization plan. This plan will include an
architectural road map of current and future Optimized offerings, key project
plan milestones and technical Optimization support requirements. Such plan shall
be completed within 60 days after signing this Agreement. The IBM technical
contact will i) interface with Lawson’s development organization to coordinate
the appropriate IBM resources specified herein to assist Lawson with Lawson’s
Optimization effort, ii) participate in a monthly review of the technical
Optimization plan to monitor progress and recommend corrective actions as
needed, and iii) assist Lawson with gaining access to IBM beta programs for IBM
technologies.

 

5.1.2 IBM will provide Lawson with remote technical assistance in support of
Lawson’s Optimization obligations via the PartnerWorld Developer Technical
Support Program for Q&A support in accordance with the related PartnerWorld
Agreement for the remainder of the calendar year in which this Agreement is
signed.  Thereafter, IBM will consider renewing this benefit on a calendar year
basis so long as this Agreement is still in effect.

 

5.1.3 Should IBM loan Lawson any machines and associated software to help Lawson
comply with Lawson’s Optimization responsibilities, such loaned items shall be
provided to Lawson subject to the terms and conditions of a separate IBM
equipment loan agreement.

 

5.1.4 IBM will identify a technical support e-architect(s) who will support
Lawson’s Optimization obligations under this Agreement by providing Lawson
thirty (30) days of on-site consulting services, which may include, but not be
limited to, architecture and design assistance and skills development activities
utilizing available educational materials, at no charge to Lawson.  This support
is limited to a maximum of ten (10) days per year.

 

17

--------------------------------------------------------------------------------


 

5.1.5 IBM will provide Lawson access to IBM Innovation Centers (“IICs”), subject
to scheduling and hardware availability and at no charge to Lawson, in support
of Lawson’s Product Optimization efforts set forth herein

 

5.1.6 On a semiannual basis during the term of this Agreement, IBM will
participate in an evaluation of Lawson’s additional use and adoption of IBM
technologie beyond those contained herein. IBM will support these additional
product reviews with skilled resources. The first of these reviews is expected
to occur within 90 days after the first technical Optimization plan review.

 

5.2 IBM’s Optimization Commitments – Enablement Assistance

 

IBM will support Lawson’s Optimization of the Products to IBM Middleware
technologies by providing one-hundred four (104) person months of enablement
assistance resources set forth in the attached Exhibit C, at no charge.  Such
assistance may include, but is not limited to: a) planning, architecture and
design assistance, b) education and training, c) assistance in quality testing
and certification, d) optimization and tuning assistance, e) first client
deployment assistance, and f) porting assistance for DB2  The parties will
jointly develop a) an enablement assistance plan for those IBM technologies
Embedded in the Products within forty-five (45) days of signing this Agreement;
and (b) an enablement assistance plan for the IBM middleware technologies
included in the Lawson Solution Packs within sixty (60) days of signing this
Agreement.  Such plan(s) will include the identification of the tasks, efforts,
resources and timelines necessary from each Party to achieve Lawson’s
Optimization plans for the Products.  IBM will provide, at no charge, the
additional IBM enablement assistance that the parties mutually agree is
necessary for Lawson to achieve its Optimization plans,

 

5.3 IBM’s Optimization Commitments – Information Management

 

5.3.1  IBM will support Lawson’s Optimization of  the Products to IBM IM
products, such as DB2  UDB as outlined in Section 5.2 above. This technical
support may include:  a) Porting/Optimization assessment, b) “Quick Start”
assistance (includes installation of the IBM pSeries, xSeries and
zSeries environments for Lawson’s Optimization of the Products and a reasonable
amount of skills transfer and training), c) performance and tuning assistance,
and  d)  problem determination / isolation and voice and email technical
assistance.

 

5.3.2 IBM will provide Lawson with a checklist for Lawson’s use in assessing the
readiness of Information Management Product Optimization deployment in a beta
site and for GA.

 

5.3.3 IBM will provide phone and/or e-mail technical consultant support to
assist Lawson with Lawson’s first beta customer installation of the DB2 UDB
and/or DB2 Content Manager and/or WebSphere Information Integrator-Optimized
version(s) of Lawson’s Product.

 

5.4 IBM’s Optimization Commitments – Application & Integration Middleware

 

5.4.1 IBM will support Lawson’s Optimization of the Products to the WebSphere
technologies as outlined in Section 5.2 above.  Such assistance may include, but
is not limited to:  a) on-site Optimization assessment, b) on-site Quick Start
Mentored workshops, c) design reviews and performance tuning, d) on-site
consulting at Lawson’s or Lawson’s customer’s location, e) problem determination
/ isolation, and f) on-site product training.

 

18

--------------------------------------------------------------------------------


 

5.4.2 An IBM AIM representative will assist Lawson in the creation of a training
and education plan, at no charge to Lawson, on the applicable WebSphere
technologies, with such plan to be developed within 60 days of signing this
Agreement.  The plan is intended to assist Lawson’s technical personnel with
building WebSphere skills and knowledge to successfully implement the technical
and marketing plans.  The IBM AIM representative will work with Lawson to
identify relevant discounts  and no charge opportunities for education. This
education plan will consider IBM Learning Services course road maps, Computer
Based Training, webcasts, event sessions and custom classes.

 

19

--------------------------------------------------------------------------------


 

5.5 IBM’s Optimization Commitments – Systems & Technology Group

 

5.5.1 IBM will provide IBM Systems Group hardware (which may include IBM eServer
and/or storage products) to Lawson for purchase or lease through the IBM
PartnerWorld Hardware Mall, subject to the terms and conditions of an
appropriate IBM agreement and availability of the equipment.

 

5.5.2 IBM will provide discounted eServer benchmarking support to Lawson on an
as-needed and as-available basis on dates and at locations mutually agreed to by
the parties.

 

5.5.3 IBM will provide a minimum of two four-week engagements using the Virtual
Loaner Program (VLP) each year for the length of this Agreement subject to
availability and the terms and conditions of the VLP agreement.

 

5.6 IBM’s Optimization Commitments - Tivoli

 

 (a)          IBM will support the Optimization of  your Products to IBM’s
Tivoli products  by providing the resources set forth in Section 5.2 above at no
charge.

 

 (b)          Technical “question and answer” remote email support at no charge
for a period of one (1) year after signing of this Agreement;

 

5.7 IBM’s Optimization Commitments - Rational

 

5.7.1 IBM will, at its discretion, share with Lawson certain Rational future
strategy and product planning information under the terms of an appropriate
non-disclosure agreement in order to facilitate Lawson’s Optimization to the
Rational Software Development Platform. Specifically, Rational will share future
strategy and product planning information as it relates to Lawson’s integration
to the Rational Team platform (ClearCase, ClearQuest, RequisitePro, and other
Rational team products).

 

5.7.2 In support of Lawson’s Optimization to the applicable Rational
technologies, IBM will provide Lawson with a reasonable number of licenses of
the appropriate software  to assist Lawson in making Lawson’s Products “Ready
for Rational Software,” subject to the terms and conditions of the appropriate
IBM agreement.

 

5.7.3 IBM Rational will provide Lawson the technical consulting support
assistance set forth in Section 5.2 above at no charge.

 

6. Lawson’s Optimization Commitments

 

6.1 Lawson’s Optimization Commitments – General

 

6.1.1 Lawson will Optimize Lawson’s Products on the IBM and/or Linux
technologies (excluding Rational RAD Clearcase LT until such time as the Parties
mutually agree to) and make these Optimized Products Generally Available in the
Territory by the corresponding GA date set forth in the table below. ***.

 

Table***

 

Table***

 

20

--------------------------------------------------------------------------------


 

6.1.2 Lawson will identify a technical contact to work with an IBM technical
contact(s) to establish a detailed technical Optimization plan which will
include an architectural road map of current and future Optimized offerings, key
project plan milestones and technical Optimization support requirements. Such
plan shall be completed within 60 days after signing this Agreement. Lawson
agree to make Lawson’s responsible product owners, architects, developers, and
other appropriate people available for this purpose. Lawson agree to review the
technical Optimization integration plan with the IBM technical contact monthly
to monitor progress and implement corrective actions as needed.

 

6.1.3 Acceptance Criteria

 

6.1.3.1 Lawson will reasonably demonstrate to the appropriate IBM technical
contact that Lawson have completed each task and have complied with the
Acceptance Criteria.

 

6.1.3.2 Lawson will test the Optimized Products and ensure that each passes all
of Lawson’s internal test cases, current functional test cases, and quality
certifications prior to GA.

 

6.1.3.3 Prior to GA, Lawson will test the Optimized Products and ensure that, in
Lawson’s reasonable discretion, each passes all current performance and scale
benchmarks (as compared to comparable products), except where any deviations are
due to inherent performance or functionality of the underlying IBM and/or Linux
technologies.  If the parties agree that functional limitations exist with
respect to the Optimized Products on the applicable IBM and/or Linux
technologies, the parties will work together to promptly develop written
alternative criteria to meet IBM’s reasonable expectations.

 

6.1.3.4 Lawson will ensure that each of the Optimized Products installs as
documented.

 

6.1.4 Lawson will ensure that Lawson’s personnel (including development,
consulting, marketing, sales) have sufficient skills and knowledge on the IBM
technologies to successfully implement the technical and marketing plans.

 

6.1.5 Lawson will undertake all new Product development activities on the
relevant IBM and/or Linux technologies as Lawson’s native development platform.

 

6.1.6 Both parties acknowledge the importance of Lawson’s Products being
Optimized to the Solution in order to be successful in the marketplace. 
Accordingly, Lawson agrees to consider and not unreasonably withhold Lawson’s
consent to IBM’s requests for modifications or enhancements to Lawson’s Products
as they relate to the Solution, when it makes business sense for Lawson to do
so. Lawson further agrees to make any modifications or enhancements on an
expedited and best efforts basis when it makes business sense for Lawson to do
so.

 

6.1.7 Lawson will provide IBM the opportunity to perform sizing and scalability
benchmarks for new releases of Lawson’s Products. In the event IBM opts to
undertake such activities,  Lawson will provide application leadership for
benchmark execution and scripting of the benchmarks.

 

6.1.8 Lawson will assist IBM in publicizing recent benchmark data regarding the
capability of the IBM technologies in this Agreement to support Lawson’s
Products.

 

21

--------------------------------------------------------------------------------


 

6.1.9 Lawson will provide IBM a reasonable number of “Not For Resale”,
evaluation and development copies of Lawson’s Products for IBM’s internal
evaluation and development use, at no charge.  Such copies will assist IBM in
developing the API’s necessary to provide connectivity and integration between
Lawson’s Products and the IBM technologies identified herein.

 

6.1.10 On a semiannual basis during the term of this Agreement, Lawson agrees to
evaluate additional use and adoption of IBM technologies as part of the
Solution, and Rational development tools in Lawson’s Product development
environment beyond those contained herein. Lawson agrees to make Lawson’s
responsible product owners, architects, developers, and other appropriate people
available for this purpose.  The first of these additional product assessments
will occur, if necessary, no later than ninety (90) days after the first
technical Optimization plan review, should there be at least one additional IBM
technology applicable. In the event such evaluations result in Lawson’s
Optimizing the Products to such additional IBM technologies, the parties will
negotiate in good faith to amend this Agreement to include i) an Optimization
plan for the additional IBM technologies, ii) Lawson’s commitment to IBM Share
for these additional IBM technologies.

 

6.2 Lawson’s Optimization Commitments – Information Management

 

As part of Lawson’s Optimization obligations set forth herein, Lawson will
receive a GA Checklist provided by Information Management to use as a guideline
in assessing the readiness of the Products with DB2 UDB and/or DB2 Content
Manager and/or WebSphere Information Integrator.

 

6.3 Lawson’s Optimization Commitments – Systems & Technology

 

6.3.1 Lawson, with IBM’s assistance, agrees to create and provide a sizing guide
for Lawson’s Products (including all subsequent versions released by Lawson’s
during the term of the Agreement) running on IBM Systems Group technology within
90 days of completing Lawson’s eServer and/or storage Optimization obligations
hereunder. Lawson agrees to produce a sizing guide using the IBM self-sizing
tool using xSeries/blades and agrees to make this guide publically available to
Lawson, IBM, customers and prospects.

 

6.3.2 When requested by IBM, Lawson will consider and not unreasonably withhold
Lawson’s agreement to participate in IBM’s eServer early test hardware programs
subject to the terms of the appropriate agreements.  In addition, Lawson will
take appropriate action to Optimize and update Lawson’s Products on such
hardware once it becomes generally available. At a minimum, Lawson will update
the Products to be compatible with the latest versions of the listed IBM
technologies in the next Lawson Technology Cyclical Release or within six
(6) months of IBM’s general availability release of such technologies.

 

6.3.3 Lawson will participate in and complete the requirements of the IBM
TotalStorage Proven program within 30 days of signing this Agreement, in
accordance with the terms of the program and its related agreements.  Within
thirty (30) days of Lawson’s completion of and IBM’s acceptance of Lawson’s
testing template, Lawson will publicly announce support of Lawson’s Products and
the IBM products tested under the IBM TotalStorage Proven program. IBM will
provide Lawson access to designated Solution Partnership Centers (SPC), subject
to scheduling and equipment availability and at no charge to Lawson, in support 
of Lawson’s participation in the IBM TotalStorage Proven program.

 

6.3.4 Lawson agrees to use, evaluate and provide IBM feedback regarding the
Virtual Loaner Program within the first 120 days of signing this Agreement.

 

22

--------------------------------------------------------------------------------


 

6.4 Lawson’s Optimization Commitments – Tivoli

 

Lawson agrees to participate fully in IBM’s “Ready for Tivoli” application
validation process:

(a)                                  attain “Ready for Tivoli” validation status
within sixty (60) days of Optimizing the Products to the Tivoli technologies
defined herein;

(b)                                 if Tivoli Provisioning Manager is included
in this agreement, create service management workflow(s) specific to Lawson’s
application(s) for the purpose of automating installation and configuration via
Tivoli Provisioning Manager; and

(c)                                  if Tivoli Provisioning Manager is included
in this agreement, upon completion of service management workflow(s), obtain
“Ready for Tivoli” validation and post this workflow(s) on a website linked to
the IBM On Demand Automation Library for use by Lawson’s customers and IBM
customers.

 

6.5  Lawson Support

 

For the term of this Agreement, Lawson will support with each release of the
Product(s), the most current version of the relevant IBM Operating Systems
and/or relevant Linux Distributions that are generally available.  In cases
where Lawson has different releases for each operating system supported Lawson
will make the version(s) supporting the IBM Operating Systems and/or relevant
Linux distributions generally available prior to or concurrent with versions
supporting competitors Operating Systems.

 

6.6 Lawson’s Optimization Commitments – Rational

 

6.6.1 As applicable, Lawson will participate in IBM’s “Ready for Rational
Software” validation process within 60 days of optimizing Lawson’s Products to
the Rational technologies.

 

6.6.2 Lawson will evaluate and test Rational products including Clearcase,
ClearQuest, Functional Tester and RequisitePro.



7. Commitment to  IBM Share Growth

 

7.1 Lawson shall achieve the IBM Share percentages on the corresponding IBM
technologies listed in the following table by the specified milestone dates for
the targeted market segment(s) specified in Subsection 3.1.1 of this Attachment.
***

 

Table ***

 

--------------------------------------------------------------------------------

Notes:

(1)          ***

(2)          ***

(3)          ***

(4)          ***

(5)          ***

(6)          ***

 

23

--------------------------------------------------------------------------------


 

7.3  Lawson will complete an electronic version of the Self-Reporting
Questionnaire (see Exhibit A) about Lawson’s IBM Share growth and submit it
electronically on a quarterly basis.  Lawson will specify the name and e-mail
address of Lawson’s RM in the Questionnaire.  In addition, Lawson’s RM will work
with IBM’s RM to complete any further questions about Lawson’s IBM Share growth,
customer wins, etc., on a quarterly basis.

 

7.4 ***

 

24

--------------------------------------------------------------------------------


 

8.  Solution Packs

 

Lawson shall with IBM’s assistance achieve the mutually agreed sales of
“Solution Packs” as outlined in the table below:

 

Solution Pack
Name

 

IBM
Middleware
Opportunity

 

IBM Global
Services
Opportunity

 

IBM Hardware
Opportunity

 

Customer
Accepts MRA
Year 1

 

Year 2

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

25

--------------------------------------------------------------------------------


 

Exhibit A – Self Reporting Questionnaire

 

(Sample of Electronic Document)

 

IBM ISV self reporting questionnaire

 

By signing an ISV contract with IBM, Lawson has agreed to grow the percent of
Lawson’s  business on IBM middleware and hardware.  In order to measure Lawson’s
progress against that objective, please respond to the following questions.

 

The fields indicated with an asterisk (*) are required to complete this
transaction.  Other fields are optional.  If you do not want to provide us with
the required information, please use the Back button on your browser, or close
the window or browser session that is displaying this page, to return to the
previous page.

 

Name:

Jane Doe

User ID:

IBMuser455

Mailing

2455 South Road

Address:

Poughkeepsie

 

NY

 

US

 

12601

E-mail address:

janedoe@us.ibm.com

Telephone:

845-432-1234

Fax:

 

 

If this information is not accurate or you would like to change it, please
update your profile before continuing.

 

Select a company:                IBM Corporation - #19000001

 

Please select the half year that you are reporting on: 1H 2005

 

26

--------------------------------------------------------------------------------


 

Note:  Unless previously agreed, this should be the half that has just
concluded.

 

IBM eServer and storage system information

 

--------------------------------------------------------------------------------

(*) Please select the percent of your new Optimized Product(s) licenses that
shipped with or installed on each IBM eServer system listed.

 

 

 

None

 

1-9%

 

10-19%

 

20-29%

 

30-39%

 

40-49%

 

50-59%

 

60-69%

 

70-79%

 

80-89%

 

90-99%

 

100%

 

iSeries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pSeries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

xSeries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pSeries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IBM Storage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  Total is the percent of  your total new Optimized Product(s) licenses
shipped with or installed on any IBM eServer system.  (ie. iSeries, pSeries,
xSeries, and zSeries.)

 

Database information

 

--------------------------------------------------------------------------------

(*) Please select the percent of your new Optimized Product(s) licenses that
shipped with or installed on each database product listed.

 

 

 

None

 

1-9%

 

10-19%

 

20-29%

 

30-39%

 

40-49%

 

50-59%

 

60-69%

 

70-79%

 

80-89%

 

90-99%

 

100%

 

Business Intelligence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Content Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB2 UDB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Informix

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cloudscape

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

Note:  Total is the percent of  your total new Optimized Product(s) licenses
shipped with or installed on Business Intelligence, Content Manager, DB2 UDB,
Informix and Cloudscape.

 

IBM Websphere information

 

--------------------------------------------------------------------------------

(*) Please select the percent of your new Optimized Product(s) licenses that
shipped with or installed on each IBM WebSphere product listed.

 

 

 

None

 

1-9%

 

10-19%

 

20-29%

 

30-39%

 

40-49%

 

50-59%

 

60-69%

 

70-79%

 

80-89%

 

90-99%

 

100%

 

WebSphere Application Server

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WebSphere Business Integration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WebSphere Portal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  Total is the percent of  your total new Optimized Product(s) licenses
shipped with or installed on WebSphere Application Server, WebSphere Business
Integration and WebSphere Portal.

 

28

--------------------------------------------------------------------------------


 

IBM Tivoli software information

 

--------------------------------------------------------------------------------

(*) Please select the percent of your new Optimized Product(s) licenses that
shipped with or installed on each IBM Tivoli product listed.

 

 

 

None

 

1-9%

 

10-19%

 

20-29%

 

30-39%

 

40-49%

 

50-59%

 

60-69%

 

70-79%

 

80-89%

 

90-99%

 

100%

 

Tivoli Access Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tivoli Directory Server

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tivoli Monitoring

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tivoli Provisioning Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  Total is the percent of  your total new Optimized Product(s) licenses
shipped with or installed on Tivoli Access Manager, Tivoli Directory Server,
Tivoli Monitoring and Tivoli Provisioning Manager.

 

Lotus information

 

--------------------------------------------------------------------------------

(*) Please select the percent of your new Optimized Product(s) licenses that
shipped with or installed on each Lotus product listed.

 

 

 

None

 

1-9%

 

10-19%

 

20-29%

 

30-39%

 

40-49%

 

50-59%

 

60-69%

 

70-79%

 

80-89%

 

90-99%

 

100%

 

Lotus Workplace

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

Linux information

 

--------------------------------------------------------------------------------

(*) Please select the percent of your new Optimized Product(s) licenses that
shipped with or installed on Linux.

 

 

 

None

 

1-9%

 

10-19%

 

20-29%

 

30-39%

 

40-49%

 

50-59%

 

60-69%

 

70-79%

 

80-89%

 

90-99%

 

100%

 

Linux

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(*) Please select the percent of your new Optimized Product(s) licenses that
shipped with or installed on Linux for each IBM eServer system and software
products listed.

 

 

 

None

 

1-9%

 

10-19%

 

20-29%

 

30-39%

 

40-49%

 

50-59%

 

60-69%

 

70-79%

 

80-89%

 

90-99%

 

100%

 

iSeries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pSeries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

xSeries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

zSeries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB2 UDB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lotus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tivoli

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WebSphere

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

For the quarter just concluded, please provide the customer name and applicable
technologies for 5 end user customer wins on IBM technology.

 

Note:  Customer sales information is for internal IBM reporting and will not be
used as public references without your permission.

 

 

 

Customer 1

 

Customer 2

 

Customer 3

 

Customer 4

 

Customer 5

 

 

 

 

 

 

 

 

 

 

 

IBM Technology

 

• iSeries

 

• iSeries

 

• iSeries

 

• iSeries

 

• iSeries

 

 

• pSeries

 

• pSeries

 

• pSeries

 

• pSeries

 

• pSeries

 

 

• xSeries

 

• xSeries

 

• xSeries

 

• xSeries

 

• xSeries

 

 

• zSeries

 

• zSeries

 

• zSeries

 

• zSeries

 

• zSeries

 

 

• IBM Storage

 

• IBM Storage

 

• IBM Storage

 

• IBM Storage

 

• IBM Storage

 

 

• IBM eServer with Linux

 

• IBM eServer with Linux

 

• IBM eServer with Linux

 

• IBM eServer with Linux

 

• IBM eServer with Linux

 

 

 

 

 

 

 

 

 

 

 

Middleware

 

• Business Intelligence

 

• Business Intelligence

 

• Business Intelligence

 

• Business Intelligence

 

• Business Intelligence

 

 

• Cloudscape

 

• Cloudscape

 

• Cloudscape

 

• Cloudscape

 

• Cloudscape

 

 

• Content Manager

 

• Content Manager

 

• Content Manager

 

• Content Manager

 

• Content Manager

 

 

• DB2 UDB

 

• DB2 UDB

 

• DB2 UDB

 

• DB2 UDB

 

• DB2 UDB

 

 

• Informix

 

• Informix

 

• Informix

 

• Informix

 

• Informix

 

 

• Lotus Workplace

 

• Lotus Workplace

 

• Lotus Workplace

 

• Lotus Workplace

 

• Lotus Workplace

 

 

• Middleware running on Linux

 

• Middleware running on Linux

 

• Middleware running on Linux

 

• Middleware running on Linux

 

• Middleware running on Linux

 

 

• Tivoli Access Manager

 

• Tivoli Access Manager

 

• Tivoli Access Manager

 

• Tivoli Access Manager

 

• Tivoli Access Manager

 

 

• Tivoli Directory Server

 

• Tivoli Directory Server

 

• Tivoli Directory Server

 

• Tivoli Directory Server

 

• Tivoli Directory Server

 

 

• Tivoli Monitoring

 

• Tivoli Monitoring

 

• Tivoli Monitoring

 

• Tivoli Monitoring

 

• Tivoli Monitoring

 

 

• Tivoli Positioning Manager

 

• Tivoli Positioning Manager

 

• Tivoli Positioning Manager

 

• Tivoli Positioning Manager

 

• Tivoli Positioning Manager

 

 

• Websphere Application Server

 

• Websphere Application Server

 

• Websphere Application Server

 

• Websphere Application Server

 

• Websphere Application Server

 

 

• Websphere Business Integration

 

• Websphere Business Integration

 

• Websphere Business Integration

 

• Websphere Business Integration

 

• Websphere Business Integration

 

 

• Websphere Portal

 

• Websphere Portal

 

• Websphere Portal

 

• Websphere Portal

 

• Websphere Portal

 

 

 

 

 

 

 

 

 

 

 

Other IBM products or services

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

Exhibit B - IBM’s General Expense Guidelines

 

As part of the marketing plan described in Section 2 of the Attachment, we will
identify specific marketing tactics to enable you to participate in co-funded
campaign activity.  These tactics are intended to generate demand for the
Solution.  Items to be discussed may include*:

 

Marketing Campaign Services

Campaign Designer - IBM campaign offering

Development of Targeted Mailing Lists

Telemarketing for Campaign Follow Up

Direct Mail

 

Marketing Seminars

Events

Seminars

Webinars

Relative Collateral

 

Trade Shows

Targeted/focused shows, with IBM

 

--------------------------------------------------------------------------------

*Other demand generation activities will be addressed on an exception basis by
you and the IBM team.

 

The following expenses will not be approved for co-payment as part of the
Strategic Alliance initiative:

Media Advertising

Print Advertising

Sales Meetings

Sales Product Incentive Funds (SPIFS)

Equipment

Travel and associated Expenses

Education Expenses

  Sporting/Entertainment Events

Alcohol expenses for an event

Association Dues

Customer Satisfaction Surveys

 

32

--------------------------------------------------------------------------------


 

Questions about expenses should be directed to your IBM Relationship Manager.

 

Exhibit C – IBM Enablement Assistance

 

Table***

Definitions: ***

 

33

--------------------------------------------------------------------------------